PER CURIAM.
Felix A. Newby appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint pursuant to 28 U.S.C. § 1915A (2000). We have reviewed the record and the district court’s opinion and find no reversible error. Even if Defendant Jane Doe’s actions amounted to deliberate indifference, Newby has failed to show that her actions resulted in an injury of sufficient seriousness to warrant relief. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). Accordingly, we affirm substantially on the reasoning of the district court. See Newby v. Fasting, No. CA-01-1432-1 (E.D. Va. filed Mar. 27, 2002; entered Mar. 28, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.